\lO\Ul-P!.»JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-OO321-RSL Document 33-1 Filed 04/15/19 Page l of 2

DISTRICT JUDGE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
LEOBARDO MORENO GALVEZ, et al., Case No. 2:19-cV-321-RSL
Petitioner-Plaintiffs, [‘PR@PGS'E'B'] ORDER ON
STIPULATED MOTION TO FlLE
v. RESPONSE TO STATE OF

WASHINGTON’S AMICUS BRIEF

LEE FRANCIS CISSNA, et al.,
Noted for Consideration on:

Respondent-Defendants. April 15, 2019.

 

 

This matter comes before the Court on the Stipulated Motion to allow Defendants to file
a response to the State of Washington’s amicus brief. The Court has reviewed the pleadings and
record in this case, and is otherwise fully advised.

Therefore, it is hereby ORDERED that the Stipulated Motion is GRANTED. Defendants

may submit a five-page response to Washington’s amicus brief on or before April 22, 2019.

mfst

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

v
DATED this ill day of Apn'l, 2019.

§P-P¢QPQSBD] ORDER ON STIPULATED MOTION TO FILE UNITED STATES ATTORNEY
RESPONSE TO WASHINGTON’S AMICUS BRIEF 700 STEWART STREET, SUITE 5220
2:19-cv-321-RSL SEATTLE, WASHlNGToN 98101

PAGE _ l (206) 553-7970

 

-PLJON

\OOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00321-RSL Document 33-1 Filed 04/15/19 Page 2 of 2

Presented by:

BRIAN T. MORAN
United States Attorney

s/Matt Waldro;)

MATT WALDROP, Georgia Bar #349571
Assistant United States Attorney

United States Attorney’s Offlee

700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271

Phone: 206-553-7970

Fax: 206-553-4067

Email: james.waldrop@usdoj.gov

[PROPOSED] ORDER ON STIPULATED MOTION TO FILE UNITED STATES ATTORNEY
RESPONSE TO WASHJNGTON’S AMICUS BR[EF 700 STEWART STREET, SUrrE 5220
2:19-cv-321-RSL SEATTLE, WASH]NGTON 98101

PAGE- 2 (206) 553-7970

 

